DETAILED ACTION
This Non-Final Office Action is in response to the amended claims filed on 6/15/2020.
Claims 1-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro et al (US 2015/0224981).

As to claim 1 Fujishiro discloses a control method for a hybrid vehicle comprising an electric motor (1107) that drives the vehicle to travel (figure 1), a generator (1111) that supplies power to the electric motor, and an engine (1109) that drives the generator, the control method comprising:
when bringing the electric motor into a regenerative state, operating the generator to drive the engine in a state in which fuel supply to the engine is cut, thereby executing, in accordance with required deceleration, motoring control for consuming output power of the electric motor; (figure 2B and paragraph 0079) and
when increasing a rotational speed of the engine due to an increase in the required deceleration upon execution of the motoring control, setting the rotational speed of the engine such that a change rate of the rotational speed of the engine increases as consumed power by the motoring control increases. (It is known in the art according to paragraph 0008 to increase the engine speed as the power consumption increases).

As to claim 2 Fujishiro discloses a control method for a hybrid vehicle comprising an electric motor (1107) that drives the vehicle to travel, a generator (1111) that supplies power to the electric motor, and an engine (1109) that drives the generator, the control method comprising:
when bringing the electric motor into a regenerative state, operating the generator to drive the engine in a state in which fuel supply to the engine is cut, thereby executing, in accordance with required deceleration, motoring control for consuming output power of the electric motor, (figure 2B and paragraph 0079) and
when increasing a rotational speed of the engine due to an increase in the required deceleration upon execution of the motoring control, setting the rotational speed of the engine such that a change rate of the rotational speed of the engine increases as the required deceleration increases, (It is known in the art according to paragraph 0008 to increase the engine speed as the power consumption increases).
wherein in a case in which the change rate of the rotational speed of the engine after releasing an accelerator pedal is compared between when the required deceleration is high and when the required deceleration is low under same consumed power by the motoring control, the change rate of the rotational speed of the engine after releasing the accelerator pedal when the required deceleration is high is larger than that when the required deceleration is low. (as shown in figures 9 the system is capable of changing the load on the engine thus changing the rpm according to deceleration).

As to claim 3 Fujishiro discloses the control method for a hybrid vehicle according to claim 2, comprising: when increasing the rotational speed of the engine due to the increase in the required deceleration upon execution of the motoring control, setting the rotational speed of the engine such that the change rate of the rotational speed of the engine increases as deceleration due to the motoring control increases, the deceleration due to the motoring control being included in the required deceleration. (shown in figures 9 the motoring controls use the engine in the braking and increase and decrease the deceleration according to the needs of the system.)

As to claim 4 Fujishiro discloses the control method for a hybrid vehicle according to claim 1, comprising: when increasing the rotational speed of the engine due to the increase in the required deceleration upon execution of the motoring control, controlling an increase rate of the rotational speed of the engine in accordance with an elapsed time from a time point at which an increase in the rotational speed starts.
When the system decides to start the deceleration mode there is a elapsed time from a time point at which an increase in the rotation speed starts.  That elapse time cam be in micro seconds.  But all controls take a elapse time.

As to claim 5 Fujishiro discloses the control method for a hybrid vehicle according to claim 4, comprising: calculating a target rotational speed of the engine on a basis of the required deceleration; and when increasing the rotational speed of the engine due to the increase in the required deceleration upon execution of the motoring control, setting the rotational speed of the engine such that the increase rate of the rotational speed of the engine decreases as a difference between the target rotational speed and the rotational speed based on the increase rate decreases. (figure 2C discloses that the system can choose to distribute the un needed power between all the systems.)


As to claim 6 Fujishiro discloses the control method for a hybrid vehicle according to 1, comprising: 
calculating a target rotational speed of the engine on a basis of the required deceleration, and when increasing the rotational speed of the engine due to the increase in the required deceleration upon execution of the motoring control, setting the rotational speed of the engine such that, as the target rotational speed increases, the change rate of the rotational speed of the engine increases during a time period from a time point at which an increase in the rotational speed starts.
(figure 9 discloses the rotation speed of the engine shown in the B setting shows the change rate of the rotational speed of the engine increases during a time period from a time point (0) at which an increase in the rotational speed starts.

As to claim 7 Fujishiro discloses a control apparatus for a hybrid vehicle comprising an electric motor that drives the vehicle to travel, a generator that supplies power to the electric motor, and an engine that drives the generator, the control apparatus being used in the vehicle and comprising a controller configured to: when bringing the electric motor into a regenerative state, operate the generator to drive the engine in a state in which fuel supply to the engine is cut, thereby executing, in accordance with required deceleration, motoring control for consuming output power of the electric motor, and when increasing a rotational speed of the engine due to an increase in the required deceleration upon execution of the motoring control, set the rotational speed of the engine such that a change rate of the rotational speed of the engine increases as consumed power by rotation of the engine increases.
As shown in the figures 9 the deceleration of range b increases which designates an increase in the rotation speed absorbing the energy.

As to claim 8 Fujishiro discloses a control apparatus for a hybrid vehicle comprising an electric motor (1107) that drives the vehicle to travel, a generator (1111) that supplies power to the electric motor (1107), and an engine (1109) that drives the generator, the control apparatus being used in the vehicle and comprising a controller configured to:
when bringing the electric motor into a regenerative state, operate the generator to drive the engine in a state in which fuel supply to the engine is cut, thereby executing, in accordance with required deceleration, motoring control for consuming output power of the electric motor (figure 2B and paragraph 0079), and
when increasing a rotational speed of the engine due to an increase in the required deceleration upon execution of the motoring control, set the rotational speed of the engine such that a change rate of the rotational speed of the engine increases as the required deceleration increases, (shown in figures 9 the motoring controls use the engine in the braking and increase and decrease the deceleration according to the needs of the system.)

wherein in a case in which the change rate of the rotational speed of the engine after releasing an accelerator pedal is compared between when the required deceleration is high and when the required deceleration is low under same consumed power by the motoring control, the change rate of the rotational speed of the engine after releasing the accelerator pedal when the required deceleration is high is larger than that when the required deceleration is low.
(figure 9 discloses the rotation speed of the engine shown in the B setting shows the change rate of the rotational speed of the engine increases during a time period from a time point (0) at which an increase in the rotational speed starts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Hybrid vehicle Regeneration braking is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747